Beck, J.
(After stating the foregoing facts.) 1. The special demurrers, where meritorious, were sufficiently met by amendments to the petition.
2. The general demurrer was properly overruled. "Whether the petitioner is entitled to all the relief sought is not decided; but there is no special demurrer attacking the appropriateness of the relief prayed for, and the petitioner is entitled to some of the relief which it seeks, — certainly to an injunction restraining the defendant from the acts complained of, that is, cutting trees on the land, removing timber therefrom, enclosing the lot of land with a *41wire fence, and other acts of trespass inconsistent with the right of the plaintiff to have unobstructed entrance to the premises and the complete possession of the same without interference by the defendant. It requires no argument to show that the deed from Pope to the defendant and two other trustees created a trust under which the voluntary organization, called the New Hope Benevolent Society Number One, took the beneficial interest. And when this voluntary organization was incorporated in the year 1894 and continued to operate under the by-laws of the Society as it existed before incorporation, effecting and carrying out its benevolent intentions, as set forth in the petition and substantially restated in the statement of facts, it became, so far as relates to the beneficial interests in the property involved, the successor to the original society. Huger v. Protestant Episcopal Church, 137 Ga. 205 (73 S. E. 385); Beckwith v. St. Philip’s Parish, 69 Ga. 564.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.